Name: Commission Regulation (EEC) No 3956/86 of 23 December 1986 amending Regulation (EEC) No 805/86 as regards the application of a charge on denatured skimmed-milk powder coming from Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 86 Official Journal of the European Communities No L 365/57 COMMISSION REGULATION (EEC) No 3956/86 of 23 December 1986 amending Regulation (EEC) No 805/86 as regards the application of a charge on denatured skimmed-milk powder coming from Spain products in question are still available in Spain ; whereas the date of 31 December 1986 should be extended by one year ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 90 ( 1 ) thereof, Whereas large quantities of skimmed-milk powder were, after being denatured in accordance with the provisions in force in Spain, imported into Spain before 1 March 1986 at prices below the Community intervention price ; Whereas in order to prevent this skimmed-milk powder from being re-exported to other Member States with a zero accession compensatory amount or to third countries with a refund, an export charge applicable up to 31 December 1986 in respect of the difference between the price of the imported product and the intervention price in the other Member States was introduced by Commis ­ sion Regulation (EEC) No 805/86 (') ; whereas it has become apparent that relatively large quantities of the HAS ADOPTED THIS REGULATION : Article 1 In Article 1 ( 1 ) of Regulation (EEC) No 805/86, '31 December 1986' is hereby replaced by '31 December 1987'. Article 2 This Regulation shall enter into force on 1 January 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Doxie at Brussels, 23 December 1986. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 75, 20. 3 . 1986, p. 15 .